Citation Nr: 1731051	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

The Veteran served on active duty from Janauary 1975 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  A review of the record shows that a hearing was scheduled for July 2017.  As discussed below, the Veteran has withdrawn the issue on appeal.  Thus, his hearing request is deemed withdrawn.  


FINDING OF FACT

In a correspondence received in June 2017, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A June 2017 correspondence shows that the Veteran indicated that he no longer wished to continue with his appeal.

There remain no allegations of errors of fact or law for appellate consideration with regard to the issue.  The Board does not have jurisdiction to review the issue, and dismissal is warranted.


ORDER

The appeal is dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


